OFFICE   OF THE AWORNEY         GENERAL    OF TEXAS
                            AUSTIN




Honorable Henry M. wade
County Attorney
Eioakwall county
Rookwall, Texas
Dear sir:




lar valuation,
five (5) aents                                 100.00) Dollar
valuation.
                                       Civil   statutes   ot Texas,

                                    sahool dlstriot
                                                 votes a
                                ard of trustee&shall
                       lly levy and eaune to be assesss
                         upon the taxable property in
                       e distrlat      for the maintenaaae
                      trse sohools of the said district
                      m tax:\as the qualified toters o?
                      auth&!lzed at the sleotlon held
       Zr that purpose1 or It no speaifie rats has
       been voted, said board shall levy such a rate
       eaah year within. that limit as it may deem judi-
       oious.   where a maintenanoe tax has been voted,
       no eleatlon to revoke, modify or inareaae the
Honorable Henry h. Wade, Page 2


      same shall be held until two years from the
      date of the election     authorizing  such mainten-
      ance tax.    An election   to revoke, modify ,or
      increase such maintenance tax,,when permissi-
      ble, may be obtained and held substantially
      as herein provided for an election      to author-
      ize suah tax; provided, however, that no ohange
      or moditioation    in such maintenance tax shall
      ever arfect any bond tax authorized by suoh
      district  .”

           The right of’ the qualified voters of an in-
dependent school distriat   to revoke, modify or inarease
the sohool maintenanas tax.has been repeatedly    recognized
by our State courts.    In Yorktown Independent Sohool Dis-
trict v. Asslerbach,  etal,   C.ommisalon of Appeals, 12 S.
W. (2d) 130, the court said:
            *The method provided by law for author-
      izing taxes for maintenanoe of publia free sahools
      and the like is by a reference  to the qualified
      property taxpay$ng voters of the distriot   with-
      out whioh any attempt to levy such taxes would
      be futife:‘!
             .We, therefore,   answer your question    in the af-
firmative.
                                        Yours very truly
                                    ATTORNEY
                                           GERERALOF TEXAS
                                    By (signed)    Glenn R. Lewis
                                                  Glenn R. Lewis
                                                       Assistant
Hk:RS
                                    By (Signed)     Hirschie Johnson
APPROVED:,NOV.14, 1939                            Hirschie Johnson

(Signed) W. F. LEoore
FIRST ASSISTANT
ATTOmY GENERAL
APPROVED: OPINIONCOMMITTEE
Sy B. w. B., Chairman